*768
ORDER

PER CURIAM.
Defendant Brion Carroll (“Carroll”) appeals from the judgment entered by the Circuit Court of St. Louis County finding him guilty of five counts of First-Degree Assault (one count class A; four counts class B), in violation of Section 565.050 RSMo, and five counts of Armed Criminal Action, in violation of Section 571.015.
Carroll challenges the sufficiency of the evidence for four of the five first-degree assault convictions. Furthermore, Carroll argues that if these four assault convictions are overturned, then the corresponding armed criminal action charges should also be overturned, where each requires the commission of an underlying felony.
We have reviewed the briefs of the parties and the Record on Appeal, and we find no error of law in this case. Thus, an opinion would have no precedential value. The parties have been given a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed pursuant, to Rule 30.25(b).